,   .




        Dr. J. E. Peavy                      Opinion NO. M-426
        Commissioner of Health
        Texas State Department of Health     Re:   Whether the State Depart-
        Austin, Texas                              ment of Health is authorized
                                                   to contract for inspection
                                                   services and related as-
                                                   sistance with political
                                                   subdivisions, individuals,
                                                   or other entities in carry-
                                                   ing out state responsibili-
                                                   ties pursuant to S.B. 28,
                                                   Acts 61st Legislature,
        Dear Dr. Peavy:                            Regular Session, 1969.

                  In your request for an opinion you stated the following:

                  "A question has arisen as to the scope of
             authority and responsibility of the Texas State
             Departments of Health in implementing the above
             captioned act. Section l(u) of Title I and
             Section 408 of Title IV of the.~above captioned
             act are quoted as follows:

                  "'Title I, Section l(u) The te:rm "inspector"
             means an employee of the State' Department of
             Bealth~who~ shall be under the, supervision of
             the chief officer in charge of inspection. The
             chief officer in charge of inspection shall be
             a veterinarian designated by thep.commissioner
             as responsible for animal health.as.animal
             health is related to public health,, and shall
             be directly responsible to the commissioner.    He
             shall be .licensed to practice veterinary medicine
             in this state or eligible to be licensed to
             practice in this state, and if the latter should
             be the case., he must secure a Texas license
             within two, years from the time  of his employment
             in this position.'




                                    -2130-
                                                                  -




Dr. J. E. Peavy, page 2 (M-426)



          "'Title IV, Sec. 408 The commissioner shall
     designate at least one state inspector for each
     state representative district.'

          "While the above quoted Section 408 requires
     the Commissioner to designate at least one state
     inspector for each state representative district,
     it is apparent that in densely populated areas
     additional personnel will be required~ to properly
     administer the provisions of the,Meat Inspection
     Act. Many city and/or county health departments
     have existing facilities and staff available to
     carry out~meat inspection services and related
     activities.

          "Therefore, the following question is re-
     spectfully submitted for your interpretation:
     For the purposes of this act, is,the Texas State
     Department of Health authorised.to contract for
     inspection, services and related assistance with
     political subdivisions, city health departments,
     county health departments or any combination
     thereof, or any individual, firm; partnership
     or corporation in carrying out its responsi-
     bilities under this act?"

          The Texas Meat and Poultry Inspection-Act, S.B. 28,
61st Legislature, Regular Session, 1969- (repealing Art. 4476-3,
V.C.S.) defines an Inspector as an employee of the State Depart-
ment of Health .who shall be under the-supervision of the chief
officer in charge. of,inspection and~provides that, the,Commissioner
shall designate~at least one state inspector for each state
representative district.   Sections 6,and'l3 of Title I of the
Act provide for the inspection of meat, etc., prepared solely
for intrastate commerce by "inspectors appointed for that pur-
pose". Since an "inspector" must be an "employee of the State
Department of Health", the Act does not authorize the Department
to contract for inspection services and related assistance with
political subdivisions, city health departments, county health
departments or any combination thereof. Likewise, it does not
authorize said Department to contract with any individual, firm,
partnership or corporation as an independent contractor in carry-
ing out the responsibilities of the Act.




                              -2131-
,   1




        Dr. J. E. Peavy, page 3 (~-426)



                                  SUMMARY

                  S.B. 28, Acts 61st Leg., R.S., 1969, Ch. 123,
             p. 337, does not authorize the Texas State Depart-
             ment of Health to contract for inspection services
             and related assistance with political subdivisions,
             city health.departments, county health departments,
             or any combination thereof, or'with any individual,
             firm, partnership or corporation,- as an independent
             contractor, in carrying out its responsibilities
             under the Act.                     /)




        Prepared by Jack Sparks
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        George Kelton,, Vice-Chairman
        Louis Neumann
        Edward H. Esquivel
        Rex H. White
        Malcom Smith

        HAWTHORNE PHILLIPS
        Executive Assistant




                                        -2132-